EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Drexler on 29 June 2021.
The application has been amended as follows: 
IN THE CLAIMS
The following listing of the subject claims replaces those claims in the application:

1. (Currently amended) A high pressure diaphragm compressor for pressurizing a gaseous fluid to a pressure in the range from 10 MPa to 200 MPa, the compressor comprising a compressor head having an oblong shaped chamber wherein viewed from above, have a super elliptic shape with concave corners and when viewed from a side, the chamber comprises adjoining convex and concave circular portions that converge and extend to the ends of the chamber.

4. (Currently Amended) The compressor according to claim 1, wherein between 1:1.2 and 1:2.5.


9. (Currently amended) The compressor according to claim 8, wherein a flow path of the hydraulic fluid from a compression chamber of the hydraulic system towards the inlet valve is substantially linear.

11. (Currently amended) The compressor according to claim 9, wherein the upper head includes cooling channels guiding a coolant from an area around the outlet valve along a predefined flow path towards the inlet valve 

12. (Currently amended) The compressor according to claim 11, wherein at least one cooling channel is linear between the inlet valve and the outlet valve 

13. (Currently amended) The compressor according to claim 2, wherein an inner surface of the upper head comprises a coating by physical vapor deposition.

17. (Currently amended) The compressor according to claim 16, wherein the plurality of stacked sheets are made of Inconel alloy.

comprise a coating.

25. (Currently amended) A hydrogen fueling station, comprising a first hydrogen storage and a second hydrogen storage and a compressor having an oblong shaped chamber, wherein viewed from above, have a super elliptic shape with concave corners and when viewed from a side, the chamber comprises adjoining convex and concave circular portions that converge and extend to the ends of the chamber, wherein the compressor is arranged for moving hydrogen at a first pressure in the first hydrogen storage to a second pressure in the second hydrogen storage.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780.  The examiner can normally be reached on Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J HANSEN/Primary Examiner, Art Unit 3746